                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

ALICE K.,                                            )
                                                     )
                             Plaintiff,              )
                                                     )
                        v.                           )       No. 1:19-cv-01425-MJD-TWP
                                                     )
ANDREW M. SAUL,                                      )
                                                     )
                             Defendant.              )



                             ORDER ON MOTION FOR EAJA FEES

       The parties in this case have filed a document entitled Joint Stipulation to an Award of

Attorney Fees Under the Equal Access to Justice Act, [Dkt. 19], which the Court construes as a

Joint Motion to Award Attorney’s Fees. The Court now GRANTS the motion for the reasons

set forth below.

                                          I. Background

       On April 9, 2019, Plaintiff filed her Complaint seeking judicial review of the

Commissioner’s unfavorable finding denying her application for disability benefits. The Court

entered judgment reversing the Commissioner’s decision and remanding the case for further

proceedings on November 20, 2019. [Dkt. 17.] On January 3, 2020, the parties filed their

stipulation, in which they reported that they agreed that Plaintiff was entitled to an award of

attorneys’ fees pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d) (“EAJA”), in

the amount of $4,800 and costs in the amount of $400. [Dkt. 19.] The Court ordered Plaintiff to

file the necessary documentation to support the fee request, which Plaintiff did on January 23,

2020. [Dkt. 21.]
                                           II. Discussion

       Pursuant to the EAJA, a “court shall award to a prevailing party other than the United

States fees and other expenses . . . incurred by that party in any civil action . . . brought by or

against the United States.” 28 U.S.C. § 2412(d)(1)(A). In order to succeed on a Petition for

EAJA fees, the movant must, within thirty days of final judgment in the action, file her

application (1) showing that she is a “prevailing party,” (2) provide the Court with an itemized

statement that represents the computation of the fees requested, and (3) allege that the position

taken by the United States was “not substantially justified.” 28 U.S.C. § 2412(d)(1)(B).

Additionally, the Court may, in its discretion, reduce or deny the award of fees and expenses if

the prevailing party “engaged in conduct which unduly and unreasonably protracted the final

resolution of the matter in controversy” during the course of the proceedings. 28 U.S.C. §

2412(d)(1)(C).

       There is no question that Plaintiff is a prevailing party in this case. See Shalala v.

Schaefer, 509 U.S. 292 (1993) (holding that Plaintiff whose complaint is remanded to an

administrative law judge for further consideration qualifies as a “prevailing party” under Section

2412(d)(1)(B) of the EAJA). The Plaintiff has provided the appropriate documentation for her

fee request and alleged that the position of the Commissioner was not substantially justified.

[Dkt. 21.] Next, the Commissioner bears the burden of proving that his pre-litigation conduct,

including the ALJ’s decision itself, and his litigation position were substantially justified. See

Stewart v. Astrue, 561 F.3d 679, 683 (7th Cir. 2009). As indicated by the filing of the

stipulation, the Commissioner has not done so here. The Court also is not aware of any “conduct

which unduly and unreasonably protracted the final resolution of the matter in controversy” by




                                                   2
Plaintiff or her counsel. Therefore, the Court will not reduce or deny an award of fees or

expenses on that ground.

       Finally, the Court must determine whether the amount of the fee award sought by

Plaintiff is reasonable pursuant to the terms of the EAJA. As a threshold requirement, 28 U.S.C.

§ 2412(d)(1)(B) of the EAJA requires Plaintiff to submit “an itemized statement from any

attorney or expert witness representing or appearing in [sic] behalf of the party stating the actual

time expended and the rate at which fees and other expenses were computed.” Plaintiff has now

done so. [See Dkt. 21.] Plaintiff’s counsel spent 25.00 hours on this case. [Dkt. 21-1 at 1.] The

Court finds the number of hours expended to be reasonable.

       A reasonable EAJA fee is calculated under the lodestar method by multiplying a

reasonable number of hours expended by a reasonable hourly rate. Astrue v. Ratliff, 560 U.S.

586, 602 (2010). Although the hourly rate is statutorily capped at $125.00 per hour, the language

of the statute permits the Court to allow for “an increase in the cost of living” to arrive at a

higher hourly rate. 28 U.S.C. § 2412(d)(2)(A). In order to prove that such an increase is

justified, the Seventh Circuit has held that “an EAJA claimant may rely on a general and readily

available measure of inflation such as the Consumer Price Index, as well as proof that the

requested rate does not exceed the prevailing market rate in the community for similar services

by lawyers of comparable skill and experience.” Sprinkle v. Colvin, 777 F.3d 421, 423 (7th Cir.

2015). Reliance solely on a readily available measure of inflation is not sufficient, as an

inflation-adjusted rate might result in a rate higher than the prevailing market rate in the

community for comparable legal services, creating a windfall, which is to be avoided. Id. at 428-

29.




                                                  3
       Plaintiff’s requested rate of $192.00 per hour for her attorney is consistent with the

increase in the cost of living, as set forth in the 2019 Consumer Price Index—All Items Index,

since the statutory hourly rate was set at $125 per hour in March 1996. See [Dkt. 21.] The Court

further finds that this rate does not exceed the prevailing market rate in the community by

lawyers of comparable skill and experience and is consistent with the rate approved in other

similar cases in this district. The Court finds that the number of hours Plaintiff’s counsel worked

to be reasonable.

                                         III. Conclusion

       For the reasons set forth above, the Court GRANTS Plaintiff’s Motion for Attorney Fees

pursuant to the Equal Access to Justice Act [Dkt. 19], and awards fees in the amount of

$4,800.00 in attorney fees and costs in the amount of $400.00, for a total award of $5,200.00.

An award under the EAJA belongs to Plaintiff and not to her attorney, and can be offset to

satisfy any pre-existing debt that Plaintiff owes the United States. Astrue v. Ratliff, 560 U.S. 586

(2010). However, if Defendant verifies that Plaintiff does not owe a pre-existing debt to the

government subject to the offset, Defendant shall direct that the award be made payable to

Plaintiff’s attorney pursuant to the EAJA assignment duly signed by Plaintiff and her counsel.

[Dkt. 21-2.]

       SO ORDERED.



       Dated: 31 JAN 2020




                                                 4
Distribution:

Service will be made electronically on all
ECF-registered counsel of record via email
generated by the Court’s ECF system.




                                             5
